                                                                       JS-6
Case 8:20-cv-00312-TJH-PLA Document 20 Filed 06/10/20 Page 1 of 1 Page ID #:67



  1   Thomas P. Riley, SBN 194706
      LAW OFFICES OF THOMAS P. RILEY, P.C.
  2   First Library Square
      1114 Fremont Avenue
  3   South Pasadena, CA 91030-3227
  4   Tel: 626-799-9797
      Fax: 626-799-9795
  5   TPRLAW@att.net
  6   Attorneys for Plaintiff
      Innovative Sports Management, Inc.,
  7
      d/b/a Integrated Sports Media
  8

  9                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 10

 11   Innovative Sports Management, Inc.           CASE NO. 8:20-cv-00312-TJH-PLA
 12
      d/b/a Integrated Sports Media,
                                                   ORDER GRANTING
 13
                              Plaintiff,           STIPULATION OF DISMISSAL OF
 14                                                PLAINTIFF’S COMPLAINT
                      vs.                          AGAINST DEFENDANTS HAROLD
 15
                                                   GEORGE WIERENGA, ALEX JON
 16   Harold George Wierenga, et al.,              PETROSIAN AND 210 FIFTH, LLC
 17
                              Defendants.
 18

 19         IT IS HEREBY STIPULATED by and between Plaintiff INNOVATIVE
 20
      SPORTS MANAGEMENT, INC., D/B/A INTEGRAGRED SPORTS MEDIA and
 21

 22   Defendants HAROLD GEORGE WIERENGA, ALEX JON PETROSIAN and 210
 23
      FIFTH, LLC that the above-entitled action is hereby dismissed with prejudice against
 24

 25
      HAROLD GEORGE WIERENGA, ALEX JON PETROSIAN and 210 FIFTH, LLC
 26
            This dismissal is made pursuant to Federal Rules of Civil Procedure 41(a)(1).
 27
      Each Party referenced-above shall bear its own attorneys’ fees and costs.
 28
      IT IS SO ORDERED:

      Dated: _______________________
             June 10, 2020                            ____________________________
                                                      TERRY J. HATTER, JR.
                                                      UNITED STATES DISTRICT JUDGE
